DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         MICHAEL J. MADRY,
                             Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D17-2356

                               [October 4, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dennis D. Bailey, Judge; L.T. Case No. 80-9092 CF10A.

   Michael J. Madry, Crawfordville, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed. See Fla. R. App. P. 9.315(a).

CIKLIN, LEVINE and FORST, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.